As filed with the Securities and Exchange Commission on February 23, 2012 File No. 811-22641 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 (X) Amendment No. 1 (X) FRANKLIN ALTERNATIVE STRATEGIES FUNDS (Exact Name of Registrant as Specified in Charter) ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (650) 312-2000 Craig S. Tyle, One Franklin Parkway San Mateo, CA 94403-1906 (Name and Address of Agent for Service of Process) Please send Copy of Communications to: Bruce G. Leto, Esq. Stradley, Ronon, Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, PA 19103-7018 Franklin Templeton Investments Franklin ALTERNATIVE STRATEGIES FUNDS Franklin PELAGOS commodities STRATEGY FUND OFFERING CIRCULAR February 23, 2012 FORM N-1A, Part A : The responses to Items 1 through 4 have been omitted pursuant to section 2(b) of Instruction B of the General Instructions to Form N-1A. Item 5. Management Investment Sub-Advisor: Pelagos Capital Management, LLC (Pelagos) Stephen P. Burke Chief Executive Officer of Pelagos and a portfolio manager of the Fund since inception ( December John C. Pickart, CFA Chief Investment Officer of Pelagos and a portfolio manager of the Fund since inception ( December Wayne D. Ryan, CAIA Head of Global Trading of Pelagos and a portfolio manager of the Fund since inception ( December Investment Manager: Franklin Advisers, Inc. (Advisers) Thomas A. Nelson, CFA Portfolio Manager of Advisers and a portfolio manager of the Fund since inception ( December Item 6. Purchase and Sale of Fund Shares The Franklin Pelagos Commodities Strategy Fund (the “Fund”) issues its shares only in private placement transactions that do not involve a public offering within the meaning of Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”). Shares of the Fund are sold only to “accredited investors,” as defined in Regulation D under the 1933 Act. Accredited investors include common or commingled trust funds, investment companies and other institutional investors. Purchases and redemptions are processed on any day the Fund is open for business. There are no investment minimums for the purchase of Fund shares. IMG # 1098613 v.15 Item 7. Tax Information The Fund’s distributions are generally taxable to investors as ordinary income, capital gains, or some combination of both, unless an investor is investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. For a more complete discussion of the federal income tax consequences of investing in the Fund, see Item 11(f) in this Part A and Item 24 in Part B. Item 8. Financial
